Leave to appeal is granted, limited to the issue of whether defendant’s statement at the November 3, 1982 arraignment is admissible, and the matter is summarily remanded to the Appellate Division for its determination of whether defendant’s statement is admissible in light of United States v. Ceccolini, 435 U.S. 268, 98 S.Ct. 1054, 55 L.Ed.2d 268 (1978), and whether defendant’s statement at the arraignment is admissible in light of State v. Wright, 97 N.J. 113 (1984), and Oregon v. Bradshaw, 462 U.S. 1039, 103 S.Ct. 2830, 77 L.Ed.2d 405 (1983).
Jurisdiction is not retained.